Me. Justice Wole
delivered the opinion of the court.
A debtor elected to pay in part one of several creditors, all secured by the same property, and when the deed in partial cancellation was presented to the Registrar of San Juan, Section 2nd, he refused to record on the ground that the payment was not prorated between the several creditors in accordance with the decisions of this court in the cases of American Trading Co. v. Monserrat, 19 P. R. R. 929, and Ortiz v. Registrar of Guayama, 22 P. R. R. 316.
These cases only decide that when the thing secured is sold the proceeds of the sale must be divided among the respective creditors in proportion to their claims. They are decisions affecting the disposition of the proceeds arising from the sale of the property secured. There is nothing in these decisions that prevents a debtor from paying a particular creditor. The security of other creditors is surely not di*684minished. If anything it is enhanced. Hence the registrar was in error.
The record was also refused on the ground that the amount of the mortgage debt remaining was not stated. Appellant is right in maintaining that paragraph 5 of article 98 of the Mortgage Law does not require the statement of the residuary amount of the debt, but only that such "amount should be stated in the record. A mere matter of arithmetic by way of substraction. Cerium est quod certum reddi potest.
The note of the registrar must be

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.